12 N.Y.3d 748 (2009)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
KRISTERFER PASSINO, Appellant.
Court of Appeals of the State of New York.
Decided February 24, 2009.
*749 Jones Ferradino, Saratoga Springs (M. Elizabeth Coreno of counsel), and Alfred O'Connor, Albany, for appellant.
Kevin C. Kortright, District Attorney, Fort Edward (Michael R. Stern of counsel), for respondent.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.


*750 OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed. The issues raised on appeal were not preserved for this Court's review. Defendant did not raise any issue under Miranda v Arizona (384 U.S. 436 [1966]) at County Court, and that court's ruling on the Miranda issue did not address any of the arguments defendant now makes.